 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Domingo Martinez,                                 No. CV-18-04815-PHX-DLR
10                  Plaintiff,                         ORDER
11   v.
12   Alltran Financial LP,
13                  Defendant.
14
15
16          This is a Fair Debt Collection Practices Act (“FDCPA”) case in which Plaintiff
17   Domingo Martinez accuses Defendant Alltran Financial LP (“Alltran”) of harassing him
18   while trying to collect a debt. At issue is Alltran’s motion for summary judgment, which
19   is fully briefed. (Docs. 51, 55, 56.) For the following reasons, Alltran’s motion is denied.
20   I. Background
21          In May 2018, USAA Savings Bank placed debt due under Martinez’s account with
22   Alltran for collection. Soon, Alltran began calling Martinez’s number to collect the debt.
23   Between May 9, 2018 and September 18, 2018, Alltran placed fifty-three calls to
24   Martinez’s number. All fifty-three calls were placed between 8:00 AM and 5:00 PM MST.
25   Alltran never placed more than six calls in a single week, and the median number of calls
26   per week was three. Alltran called more than once in one day on only one occasion: Alltran
27   placed two calls on June 26, 2018 nearly nine hours apart and did not leave a message
28   either time. Alltran left thirteen voicemails.
 1          Alltran connected with Martinez twice: once in May 2018 (the “May call”) and
 2   again in July 2018 (the “July call”). Alltran recorded these calls, but the recordings are
 3   hard to understand, especially near the end of each call. Martinez’s notes confirm the
 4   connection difficulties: he wrote that it was “hard to hear in the mechanic garage” and he
 5   “had a little bit of cell signal” during the May call (Doc. 55-1 at 2), and it was “[t]oo loud
 6   at the museum” during the July call (Doc. 55-2 at 2). Martinez’s hand-written notes
 7   indicate that he asked Alltran not to call again during both calls, but the call transcripts do
 8   not reflect these requests, nor do the recordings audibly substantiate them.
 9          Alltran also made calls to several other numbers, including one that Martinez alleges
10   belongs to his grandmother, and one that Martinez alleges belongs to his father. The six
11   other numbers Alltran called proved either to be wrong numbers, disconnected numbers,
12   or numbers at which there was no answer. Alltran made only one call to the number
13   allegedly belonging to Martinez’s grandmother, which Alltran noted was a wrong number.
14   Alltran placed eighteen calls to the number allegedly belonging to Martinez’s father.
15   Alltran’s records indicate that one of the calls to that number was answered by someone
16   other than Martinez, who would not confirm if the number belonged to Martinez. Alltran
17   placed most of the calls to this number within minutes of placing unanswered calls to
18   Martinez’s number. However, Alltran did not call any other number on the same day that
19   Alltran connected with Martinez.
20          Based on these facts, Alltran asks the Court to enter summary judgment in its favor
21   because no reasonable jury could conclude that Alltran was calling Martinez with the intent
22   to harass him.
23   II. Legal Standard
24          Summary judgment is appropriate when there is no genuine dispute as to any
25   material fact and, viewing those facts in a light most favorable to the nonmoving party, the
26   movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). A fact is material
27   if it might affect the outcome of the case, and a dispute is genuine if a reasonable jury could
28   find for the nonmoving party based on the competing evidence. Anderson v. Liberty Lobby,


                                                  -2-
 1   Inc., 477 U.S. 242, 248 (1986); Villiarimo v. Aloha Island Air, Inc., 281 F.3d 1054, 1061
 2   (9th Cir. 2002). Summary judgment may also be entered “against a party who fails to make
 3   a showing sufficient to establish the existence of an element essential to that party’s case,
 4   and on which that party will bear the burden of proof at trial.” Celotex Corp. v. Catrett,
 5   477 U.S. 317, 322 (1986). The movant “bears the initial responsibility of informing the
 6   district court of the basis for its motion, and identifying those portions of [the record] which
 7   it believes demonstrate the absence of a genuine issue of material fact.” Id. at 323. The
 8   burden then shifts to the non-movant to establish the existence of a genuine and material
 9   factual dispute. Id. at 324.
10   III. Analysis
11          Congress enacted the FDCPA to “eliminate abusive debt collection practices by debt
12   collectors, to insure that those debt collectors who refrain from using abusive debt
13   collection practices are not competitively disadvantaged, and to promote consistent State
14   action to protect consumers against debt collection abuses.” 15 U.S.C. § 1692(e). “A debt
15   collector may not engage in any conduct the natural consequence of which is to harass,
16   oppress, or abuse any person in connection with the collection of a debt.” § 1692d. As
17   relevant here, a debt collector violates the FDCPA by “[c]ausing a telephone to ring or
18   engaging any person in telephone conversation repeatedly or continuously with intent to
19   annoy, abuse, or harass any person at the called number.” § 1692d(5).
20          The intent behind a debt collector’s calls generally presents a question of fact.
21   “Although the Ninth Circuit has not addressed the required proof of intent to annoy, abuse,
22   or harass under Section 1692d(5), district courts generally agree that intent may be inferred
23   from circumstantial evidence, such as the nature, pattern, and frequency of the debt
24   collection calls.” Hinderstein v. Advanced Call Ctr. Techs., No. CV 15-10017-DTB, 2017
25   WL 751420, at *3 (C.D. Cal. Feb. 27, 2017). Courts “take different views as to the amount
26   and pattern of calls sufficient to raise a triable issue of fact of intent.” Krapf v. Nationwide
27   Credit Inc., No. SACV 09-00711 JVS (MLGx), 2010 WL 2025323, at *4 (C.D. Cal. May
28   21, 2010). There is no bright-line rule. The Hinderstein Court surveyed cases from


                                                  -3-
 1   numerous jurisdictions, however, and concluded that “absent egregious conduct or an
 2   intent to annoy, abuse, or harass a debtor, merely calling a debtor repeatedly, even multiple
 3   times in a single day, does not violate the FDCPA.” 2017 WL 751420, at *3. The Court
 4   finds Hinderstein’s synthesis of caselaw and bottom-line conclusion persuasive, especially
 5   because it seems to strike the right balance between eliminating abusive practices without
 6   disadvantaging competitors who are simply trying to reach a debtor.
 7          Martinez, however, relies on more than just call volume. Citing his own notes,
 8   Martinez contends that Alltran continued to call him after he asked them to stop doing so.
 9   Martinez also contends that Alltran called his family members. Although a jury reasonably
10   could accept that Alltran was just trying to connect with Martinez, the Court cannot say
11   these facts compel that conclusion as a matter of law. Absent a bright-line rule, this case
12   requires a weighing of evidence and is inappropriate for summary judgment disposition.1
13          IT IS ORDERED that Alltran’s motion for summary judgment (Doc. 51) is
14   DENIED. The parties are directed to participate in a telephonic trial scheduling conference
15   before Judge Douglas L. Rayes on April 17, 2020 at 9:00 a.m. The parties will be provided
16   call-in information via separate email.
17          Dated this 6th day of April, 2020.
18
19
20                                                 Douglas L. Rayes
                                                   United States District Judge
21
22
23
24
25
26
27
            1
              Martinez asks the Court to sanction Alltran for filing what he views as a frivolous
28   motion. These facts present a close call. Alltran’s motion was not frivolous. The request
     for sanctions is denied.

                                                 -4-
